              Case 1:16-cv-00372-LM Document 255 Filed 12/07/20 Page 1 of 5



                                    UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW HAMPSHIRE


IN RE:                                                            MDL NO. 2753

ATRIUM MEDICAL CORP. C-QUR MESH
PRODUCTS LIABILITY LITIGATION                                     MDL Docket No.
                                                                  1:16-md-02753-LM
This relates to:
                                                                  Case No. 1:16-cv-00372
MARTHA LUNA




     PLAINTIFF’S SURREPLY TO DEFENDANTS’ REPLY IN SUPPORT OF MOTION
                          FOR SUMMARY JUDGMENT


            Plaintiff Martha Luna propounds this Surreply in response to Defendants’ Reply for

Summary Judgment, to address the principal mischaracterizations and misstatements, as follows: 1

        •   Causation - All Claims, Failure to Warn – Defendants mischaracterize Plaintiff’s

            argument to assert that she “misstate[d] . . . the law” and “does not cite a single case”—in

            support of what was—in actuality—an unremarkable proposition: that on summary

            judgment, the Court views the entirety of the evidence in the record, together with all

            reasonably inferences in Plaintiff’s favor, including for causation. Dr. Langstein’s expert

            opinion is not to be viewed narrowly, and in isolation, devoid of the evidence on which his

            opinion relates and is based, as the only evidence bearing on whether the device in Ms. Luna

            caused her injuries; any suggestion to the contrary is legally incorrect. Compare Pl.’s Opp.

            Summ. J. §§ II, III(1) (expounding on proposition, citing cases and evidence Defendants fail

            to address), with Defs.’ Reply Supp. Summ. J. § I (distorting Plaintiff’s causation argument in

            Opposition). Defendants’ similar causation attack for Plaintiff’s failure to warn claim


1   Any issue or claim Plaintiff has not expressly addressed herein should not be construed as an admission of any kind.
     Case 1:16-cv-00372-LM Document 255 Filed 12/07/20 Page 2 of 5



    specifically, should likewise be rejected. For example, contrary to Defendants’ suggestion,

    the adequacy of the warnings is inextricably linked with and in fact informs the causation

    inquiry at issue. Plaintiff’s detailed evidence in Opposition includes, e.g.: (1) Dr. Husted’s

    testimony that, although he could not recall specifics for Ms. Luna, his general practice

    includes referring to the package before implant, considering knowledge and experience

    from sales representatives, taking into account any new information learned about the risks

    of infection, and that, had he known of an increased risk of infection, or had Ms. Luna

    asked him to, he would not have implanted the C-Qur in Plaintiff; and (2) Ms. Luna’s

    testimony that she “expected” Dr. Husted had everything he needed to evaluate the risk of

    C-Qur complications, and that had she known of the increased risk of infection, or had she

    been provided certain information about the polypropylene mesh, she would not have

    ultimately consented to her C-Qur implantation surgery. This suffices to survive summary

    judgment on this highly factual causation issue, especially where, as here, all reasonable

    inferences must be drawn in her favor. Compare Pl.’s Opp. Summ. J. § III(2) (citing and

    expounding evidence), with Defs.’ Reply Supp. Summ. J. § II (glossing over and ignoring

    same, including link between doctor and patient and what is required before Atrium’s duty

    to warn can be discharged specifically salient to causation).

•   NHCPA Standing – Defendants’ Reply—again—appears to challenge well-established

    propositions and law in NH, most notably for this claim, that: (1) the NHCPA is construed

    broadly in favor of the consumer, which includes RSA 358-A:2; and (2) the scope of the

    NHCPA geographic inquiry, RSA 358-A:2, is necessarily framed by the alleged conduct as

    applied within the context of Plaintiff’s claims. Conversely, (1) Defendants adduce nothing to

    indicate that the New Hampshire Supreme Court intended to exclude that one particular

    part of the provision from its general instruction to broadly construe the statutory scheme


                                                2
     Case 1:16-cv-00372-LM Document 255 Filed 12/07/20 Page 3 of 5



    in favor of the consumer; (2) Defendants continue to rely on inapposite caselaw involving

    an action of simple misrepresentation(s), failing to meaningfully respond to Plaintiff’s

    Opposition argument; and perhaps most baffling of all (3) Defendants argue that using the

    context of Plaintiff’s alleged conduct to frame the focus of the geographic inquiry is an

    “untenable” position. Compare Pl.’s Opp. Summ. J. § III(4), with Defs.’ Reply Supp. Summ. J.

    § IV.

•   CLRA Reliance – Contrary to Defendants’ Reply regarding the CLRA “reliance”

    requirement, Plaintiff is not asking for “leeway because her CLRA claims involve

    omissions”—she is asking for a proper application of the law. As Plaintiff expounded in

    Opposition, this can, and has been shown through, e.g., the sworn testimony of Dr. Husted

    and Ms. Luna. Compare Pl.’s Opp. Summ. J. § III(4) (citing and expounding evidence), with

    Defs.’ Reply Supp. Summ. J. § IV.

•   Frivolously Double Downing on Foreign Law - Defendants dig yet a deeper hole—

    aggravating what is already frivolous litigation tactics in express contravention of this

    Court’s binding order over strict liability and implied warranty choice of law—with respect

    to both Bellwether Plaintiffs (and counting)—suggesting Defendants’ willingness to continue

    to ignore the Court’s binder orders and waste the Court and parties’ time and resources in

    the process throughout this MDL. Defendants have not moved for reconsideration and

    shown that this Court committed anything close to legal “error” in expressly finding that

    NH law governs these claims. Defendants’ litigation tactics should be readily rejected and

    reparations should be considered if this gamesmanship continues as this MDL progresses

    further. Compare Pl.’s Opp. Summ. J. § III(5), with Defs.’ Reply Supp. Summ. J. § V.




                                               3
         Case 1:16-cv-00372-LM Document 255 Filed 12/07/20 Page 4 of 5



                                         CONCLUSION

       For these additional reasons, Plaintiff Martha Luna respectfully requests that this Court deny

Defendants’ motion for summary judgment, and to award such other relief as the Court deems just

and proper.



Dated: December 7, 2020

                                                      Respectfully submitted,


                                                       /s/ Jonathan D. Orent, Esq.
                                                       Jonathan D. Orent
                                                       MOTLEY RICE LLC
                                                       55 Cedar Street, Suite 100
                                                       Providence, RI 02903
                                                       401-457-7700
                                                       401-457-7708 Fax
                                                       jorent@motleyrice.com

                                                       Plaintiff’s Counsel




                                                 4
          Case 1:16-cv-00372-LM Document 255 Filed 12/07/20 Page 5 of 5



                                  CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of this document has this date been filed

electronically with the Clerk of Court using the CM/ECF system. Notice of these filings will be sent

to all counsel of record and parties by operation of the Court’s electronic filing system.



                                                        /s/ Jonathan D. Orent
                                                        Jonathan D. Orent




                                                   5
